Exhibit 10.84

 

EXECUTION VERSION

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (the “Agreement”) is entered into effective June 14, 2013,
between GREEN ENERGY INVESTMENT HOLDINGS LLC, a Delaware limited liability
company (the “Lender”), and CLEAN ENERGY FUELS CORP., a Delaware corporation
(the “Borrower” or the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has formed Clean Energy National LNG Corridor, LLC, a
Delaware limited liability company (the “LNG Subsidiary”) to engage in the
development, construction and operation of liquefied natural gas fueling
stations throughout the United States (the “Business”);

 

WHEREAS, the Lender has acquired fifty percent (50%) of a Convertible Promissory
Note initially issued by the Company on July 11, 2011 in the principal amount of
$50 million and bearing a cash interest rate of 7.5% (the “First Tranche Note”),
and fifty percent (50%) of a Convertible Promissory Note initially issued by the
Company on July 10, 2012 in the principal amount of $50 million and bearing a
cash interest rate of 7.5% (the “Second Tranche Note” and, together with the
First Tranche Note, the “Convertible Notes”);

 

WHEREAS, the Company cancelled each Convertible Note as issued in the name of
the original holder thereof and reissued (i) notes (the “Green Replacement
Notes”) of like tenor and of $25 million face value each to and in the name of
the Lender and (ii) notes of like tenor and of $25 million face value each to
and in the name of a third party;

 

WHEREAS the Lender has assumed the obligation to extend a loan to the Borrower
(the “Third Tranche Loan” and, together with the loans underlying the Green
Replacement Notes, the “Loans”) in the aggregate amount of $35,000,000.00, to be
evidenced by a new Convertible Promissory Note (the “Third Tranche Note” and,
each, together with the Green Replacement Notes, a “Note”), the proceeds to be
used exclusively in connection with the development of the Business; and

 

WHEREAS, pursuant to the Purchase Agreement, the Lender has acquired the
outstanding Notes from Chesapeake NG Ventures Corporation (“Chesapeake”), the
prior owner of all of the outstanding Notes issued pursuant to the Loan
Agreement dated as of July 11, 2011 among the Borrower, Chesapeake and an
Affiliate of Chesapeake, as guarantor (the “Original Loan Agreement”) and all of
Chesapeake’s rights, title and interest to the Original Loan Agreement and the
Registration Rights Agreement of even date with the Original Loan Agreement (the
“Original Registration Rights Agreement”) and the Borrower and the Lender have
agreed to enter into this Loan Agreement and a new Registration Rights Agreement
(the “Registration Rights Agreement”) to reflect the assignment of the Notes
pursuant to the Purchase Agreement to multiple parties and to make certain
non-substantive and/or ministerial modifications necessitated by such assignment
to the Original Loan Agreement and Original Registration Rights Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
agreements among the parties and the funds to be advanced to the Borrower, it is
agreed as follows:

 

1.                                      Definitions.  The following terms have
the meanings set forth in this paragraph 1, when used in this agreement:

 

1.1                               “Adjusted Conversion Price” means the greater
of:  (a) the Market Value for the period ending on the Effective Date; and
(b) the product of:  (i) the Reference Price; and (ii) 66 2/3%.

 

1.2                               “Adjustment Notice” means a certificate from
the Borrower to the Lender certifying any adjustments to the Conversion Price
and Reference Price calculated pursuant to paragraph 6.6.

 

1.3                               “Affiliate” means the same in this Agreement
as that term is defined in Rule 405 of the Securities Act.

 

1.4                               “Board of Directors” means the Board of
Directors of the Borrower or, with respect to any action to be taken by the
Board of Directors, any committee of the Board of Directors duly authorized to
take such action.

 

1.5                               “Borrower” has the meaning ascribed to that
term in the preamble.

 

1.6                               “Business” has the meaning ascribed to that
term in the recitals.

 

1.7                               “Bylaws” means the Borrower’s Bylaws, as
amended and as in effect on the date hereof.

 

1.8                               “Capital Stock” means, with respect to any
Person, all shares, interests, participations or other equivalents (however
designated) of corporate stock and any and all warrants, options and rights with
respect thereto (whether or not currently exercisable), including each class of
common stock and preferred stock of that Person.

 

1.9                               “Certificate of Incorporation” means the
Borrower’s Restated Certificate of Incorporation, as amended and as in effect on
the date of this Agreement.

 

1.10                        “Closing” has the meaning ascribed to that term in
paragraph 3.

 

1.11                        “Closing Sale Price” of the Common Stock on any date
means the last closing trade price for such security prior to 4:00 p.m., New
York City time, on the principal securities exchange or trading market where
such Common Stock is listed or traded, as reported by Bloomberg, L.P. (or an
equivalent, reliable reporting service mutually acceptable and hereafter
designated by the Borrower and the Lender).

 

1.12                        “Contingent Obligation” means, with respect to any
Person, any direct or indirect liability, contingent or otherwise, of that
Person with respect to any

 

2

--------------------------------------------------------------------------------


 

indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

1.13                        “Common Stock” means the Borrower’s common stock,
par value $0.0001 per share or any other class of stock resulting from
successive changes or reclassifications of such Common Stock.

 

1.14                        “Conversion Price” means $15.80 per share of Common
Stock.

 

1.15                        “Default” has the meaning ascribed to that term in
paragraph 9.

 

1.16                        “Effective Date” means the date on which a
Fundamental Change occurs.

 

1.17                        “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

1.18                        “Exchange Event” has the meaning ascribed to that
term in paragraph 6.4.

 

1.19                        “Exchange Shares” means shares of Common Stock
issued or issuable in exchange for principal and interest under a Note.

 

1.20                        “Expiration Date” means the 30th Trading Day
following the Effective Date of a Fundamental Change.

 

1.21                        “Forced Conversion Conditions” means, with respect
to any particular Trading Day, both (a) the Closing Sale Price of the Borrower’s
Common Stock is at or above 140% of the Conversion Price then in effect on the
immediately preceding Trading Day; and (b) the Lender would be able to sell
shares issuable upon exchange of a Note under Rule 144 under the Securities Act
(without volume or manner-of-sale restrictions) and/or an effective registration
statement without restriction.

 

1.22                        “Fundamental Change” means any of the following
events:  (a) the sale, lease, exchange, license or other transfer, in one or a
series of related transactions, of all or substantially all of the Borrower’s or
LNG Subsidiary’s assets (determined on a consolidated basis) to any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act), other than
to Permitted Holders; (b) the adoption of a plan the consummation of which would
result in the liquidation or dissolution of the Borrower or LNG Subsidiary;
(c) the acquisition, directly or indirectly, by any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) other than Permitted
Holders of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of more than 50% of the aggregate voting power of the fully diluted equity
interests in the Borrower or LNG Subsidiary; or (d) the Common Stock ceases to
be listed on the NYSE or NASDAQ.

 

3

--------------------------------------------------------------------------------


 

1.23                        “Fundamental Change Notice” means a notice from the
Borrower or LNG Subsidiary to the Lender stating:  (a) that a Fundamental Change
has occurred; (b) the Expiration Date with respect to that Fundamental Change;
(c) the name and address of the transfer agent; and (d) the procedures that the
Borrower must follow to make the election provided in paragraph 6.2.

 

1.24                        “Fundamental Change Option” has the meaning ascribed
to that term in paragraph 6.2.

 

1.25                        “Indebtedness” means, with respect to any Person and
without duplication:  (a) all indebtedness for borrowed money; (b) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services, including (without limitation) “capital leases” in
accordance with generally accepted accounting principles (other than trade
payables entered into in the ordinary course of business); (c) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments; (d) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses; (e) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property); (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease; (g) all
indebtedness referred to in clauses (a) through (f) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and (h) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (a) through
(g) above.

 

1.26                        “Interest Payment Date” means each March 31,
June 30, September 30 and December 31 of each year.

 

1.27                        “Lender” has the meaning ascribed to that term in
the preamble.

 

1.28                        “LNG Subsidiary” has the meaning ascribed to that
term in the recitals.

 

1.29                        “Loans” has the meaning ascribed to that term in the
recitals.

 

1.30                        “Loan Documents” means this Agreement, the Notes,
the Registration Rights Agreement and the other documents executed in connection
therewith.

 

4

--------------------------------------------------------------------------------


 

1.31                        “Mandatory Exchange Date” has the meaning ascribed
to that term in paragraph 6.3.

 

1.32                        “Mandatory Exchange Notice” means a notice from the
Borrower to the Lender stating:  (a) the Mandatory Exchange Date; (b) the number
of shares of Common Stock to be issued upon conversion of the principal and
interest to be exchanged; and (c) the amount of principal and interest to be
exchanged.

 

1.33                        “Market Value” means the average Closing Sale Price
of the Common Stock for a ten consecutive Trading Day period on NASDAQ (or, if
the Common Stock is not listed on NASDAQ, on such other national securities
exchange or trading market on which the Common Stock is then listed or is
authorized for trading) ending immediately prior to the date of determination.

 

1.34                        “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole, or on the transactions contemplated hereby and by the other Loan
Documents and the Purchase Agreement or on the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Borrower to perform its obligations under the Loan Documents or the
Purchase Agreement.

 

1.35                        “Maturity Date” means, with respect to the Green
Replacement Note issued in respect of the portion of the First Tranche Note
acquired by the Lender, July 11, 2018, with respect to the Green Replacement
Note issued in respect of the portion of the Second Tranche Note acquired by the
Lender, July 10, 2019, and with respect to the Third Tranche Note, June 14,
2020.

 

1.36                        “NASDAQ” means The NASDAQ Stock Market, Inc.,
including any of its Affiliates.

 

1.37                        “Note” has the meaning ascribed to that term in the
recitals.

 

1.38                        “NYSE” means the New York Stock Exchange.

 

1.39                        “Other 7.5% Notes”  means, at any time, the notes
issued and outstanding under the Other Loan Agreement.

 

1.40                        “Other Loan Agreement” means that certain Loan
Agreement dated as of the date hereof between the Borrower and T. Boone Pickens
(in such capacity “Other Lender”), as it may be amended, restated, supplemented,
refinanced, replaced or otherwise modified from time to time.

 

1.41                        “OFAC” means the Office of Foreign Assets Control of
the U.S. Treasury Department.

 

1.42                        “Permits” means such permits, registrations,
licenses, accreditations, franchises, approvals, authorizations and clearances
of applicable governmental authorities

 

5

--------------------------------------------------------------------------------


 

required for the conduct of the Borrower’s and its Subsidiaries’ respective
businesses as currently conducted, except where the failure to possess such
permits, registrations, licenses, accreditations, franchises, approvals,
authorizations and clearances would not reasonably be expected to have a
Material Adverse Effect.

 

1.43                        “Permitted Holders” means T. Boone Pickens and his
Affiliates.

 

1.44                        “Person” means any individual, corporation, general
partnership, limited partnership, limited liability partnership, joint venture,
association, joint-stock company, trust, limited liability company,
unincorporated organization or government or any agency or political subdivision
thereof.

 

1.45                        “Purchase Agreement” means that certain Note
Purchase Agreement dated as of June 14, 2013 among T. Boone Pickens, Green
Energy Investment Holdings LLC, Chesapeake NG Ventures Corporation, Chesapeake
Energy Corporation and the Borrower.

 

1.46                        “Reference Price” means $12.90 per share of Common
Stock.

 

1.47                        “SEC” means the United States Securities and
Exchange Commission.

 

1.48                        “SEC Documents” means all reports, schedules, forms,
statements and other documents required to be filed by the Borrower with the SEC
pursuant to the reporting requirements of the Exchange Act filed during the two
(2) years prior to the date of this Agreement or prior to the date of the
Closing and all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 

1.49                        “Securities” means the Note and the Exchange Shares.

 

1.50                        “Securities Act” means the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

 

1.51                        “Senior Indebtedness” means any Indebtedness of the
Borrower to any bank, commercial lender or other lending institution regularly
engaged in the business of lending money that is secured by a lien on any of the
material assets of the Borrower, except:  (a) Indebtedness convertible or
exchangeable for Capital Stock of the Borrower; and (b) Indebtedness in
connection with capital leases or operating leases used solely for the purchase,
finance or acquisition of equipment secured only by that equipment.

 

1.52                        “Subsidiary” means any Person (a) in which the
Borrower, directly or indirectly, owns not less than 25% of the capital stock or
holds a corresponding equity or similar interest; and (b) which has operations
or material assets.

 

1.53                        “Third Tranche Note” has the meaning ascribed to
that term in the recitals.

 

6

--------------------------------------------------------------------------------


 

1.54                        “Trading Day” means a day during which trading in
securities occurs on NASDAQ or, if Common Stock is not listed on NASDAQ, on the
principal other national securities exchange on which Common Stock is then
listed or, if Common Stock is not listed on a national securities exchange, on
the principal trading market on which Common Stock is then traded.

 

1.55                        “VWAP” means the per share volume-weighted average
price for the Common Stock as reported by Bloomberg L.P. (based on a Trading Day
from 9:30 a.m. to 4:00 p.m., New York City time), or if such volume-weighted
average price is unavailable or if such page or its equivalent is unavailable: 
(a) the price of each trade in shares of Common Stock multiplied by the number
of shares of Common Stock in each such trade; divided by (b) the total number of
shares of Common Stock traded, in each case during such Trading Day from
9:30 a.m. to 4:00 p.m., New York City time on NASDAQ or, if the Common Stock is
not traded on NASDAQ, the principal national securities exchange or automated
quotation system on which the Common Stock is listed or quoted.

 

2.                                      Lending Agreement.  Subject to the terms
and conditions of this Agreement, the Lender confirms its agreement to lend to
the Borrower and the Borrower agrees to borrow from the Lender the principal
amount of $35,000,000.00.  The Third Tranche Loan will be advanced directly to
the LNG Subsidiary for the benefit of the Borrower to be used only for the
Business.  All advances to the Borrower and all payments and other deliveries to
the Lender will be made in accordance with the instructions set forth on
Schedule 2.

 

3.                                      Closing.  The advance of $35,000,000.00
under the Third Tranche Note will be made on the execution and delivery of the
applicable Loan Documents and satisfaction by the Borrower or waiver by the
Lender of the applicable conditions of lending set forth in paragraph 5 (the
“Closing”).

 

4.                                      Convertible Promissory Notes.  The
Borrower and the Lender agree that the Lender will have no obligation to
re-advance any amounts paid on any of the Notes.  Each such Note will be payable
on the following terms:

 

4.1                               Interest.  Except as otherwise provided in a
Note, each Note will bear interest from the date of the advance thereunder until
payment in full at the per annum rate of 7.5% payable on each Interest Payment
Date.  Except as provided in this Agreement all interest will be paid in cash in
immediately available funds on the designated Interest Payment Date.  All
interest will be computed for the actual number of days elapsed on the basis of
a year consisting of 360 days.

 

4.2                               Repayment.  Provided there is no Default, the
entire unpaid principal balance of each Note and all accrued and unpaid interest
thereon will be due and payable on the earliest of:  (a) the Maturity Date; or
(b) the 31st Trading Day following the Effective Date.  The Borrower will not
have the right to prepay any Note, in whole or in part.  All payments will be
applied first to accrued and unpaid interest and second to the principal
balance.

 

7

--------------------------------------------------------------------------------


 

4.3                               Optional Repayment in Common Stock. 
Notwithstanding the terms of paragraph 4.2, by a written notice to Lender on or
before the Maturity Date of a Note, the Borrower may elect, in the Borrower’s
sole discretion, to pay all or any part of the principal and interest due under
such Note on the applicable Maturity Date by delivering to the Lender the number
of shares of Common Stock equal to the quotient of:  (a) the sum of:  (i) the
principal to be paid in Common Stock; and (ii) the interest to be paid in Common
Stock; and (b) the VWAP for the Common Stock for the immediately prior twenty
Trading Days before the Maturity Date.  Notwithstanding the previous sentence,
if the Borrower elects to pay all or any portion of the principal and interest
due under any Note on the Maturity Date pursuant to this paragraph 4.3, the
issuance of Common Stock in repayment of that Note will be subject solely to the
volume restrictions on issuance set forth in the first sentence of paragraph
6.3.2 with the balance of such repayment made on successive Trading Days subject
solely to such volume restrictions (without regard to the balance of paragraph
6.3) and will be effected as an exchange pursuant to the procedures set forth in
paragraph 6.4.

 

5.                                      Conditions of Lending.  The obligation
of the Lender to perform this Agreement at the Closing is subject to the
performance of the following conditions:

 

5.1                               Loan Documents.  At the Closing, the Loan
Documents will have been duly executed, acknowledged (where appropriate) and
delivered to the Lender by the Borrower, all in form and substance satisfactory
to the Lender.

 

5.2                               Authority and Compliance.  The Lender will
have received:  (a) certified copies of the Borrower’s Certificate of
Incorporation and Bylaws, complete with all amendments thereto and certificates
to be filed in connection therewith; (b) certified copies of the LNG
Subsidiary’s Certificate of Formation and Limited Liability Company Agreement
with all amendments thereto and certificates to be filed in connection
therewith; (c) satisfactory evidence that each of the Borrower and LNG
Subsidiary is qualified to do business and in good standing in each jurisdiction
listed on Schedule 5.2; and (d) certified copies of resolutions and other
documents reasonably required to authorize the execution, delivery and
performance of the Loan Documents and other instruments provided for herein, all
in form and substance reasonably satisfactory to the Lender.  In addition, the
Lender will have received a compliance certificate in form reasonably acceptable
to the Lender’s counsel, which certificate shall certify that no event of
Default has occurred and is continuing as of the date of such funding, that the
Borrower will be solvent after giving effect to such funding, that, other than
as disclosed in the SEC Documents, since December 31, 2012 there has been no
material adverse change and no material adverse development in the business,
properties, operations, condition (financial or otherwise) or results of
operations of the Borrower or its Subsidiaries, that the LNG Subsidiary has used
all Loan proceeds as set forth in Section 7.8 of this Agreement, and that a
sufficient number of shares of Common Stock have been reserved and are available
for issuance as Exchange Shares pursuant to the terms of this Agreement.

 

8

--------------------------------------------------------------------------------


 

5.3                               No Default.  There will have occurred and be
continuing no event of Default as of the date of such closing.

 

6.                                      Exchange Events.  Each Note will be
exchangeable for Common Stock as follows:

 

6.1                               Voluntary Exchange.  The Lender has the right
to exchange all or any portion of the principal and accrued and unpaid interest
with respect to each Note at the Conversion Price for fully paid and
nonassessable shares of Common Stock and cash in lieu of fractional shares as
described in paragraph 6.4 upon written notice to Borrower.

 

6.2                               Exchange on Fundamental Change.  If:  (a) a
Fundamental Change occurs; (b) the Market Value for the period ending on the
Effective Date is less than the Conversion Price; and (c) the Lender so elects
by delivering written notice to Borrower during the period beginning on the
first Trading Day after the Effective Date and ending on the Expiration Date,
then, in lieu of repayment as provided in paragraph 4.2, the Lender will have
the one-time option to exchange some or all principal and accrued and unpaid
interest with respect to each Note at the Adjusted Conversion Price for fully
paid and nonassessable shares of Common Stock and cash in lieu of fractional
shares as described in paragraph 6.4.  The Borrower must deliver a Fundamental
Change Notice to the Lender not later than five days following the Effective
Date.  Notwithstanding anything herein to the contrary, solely in connection
with the exchange of all or any portion of the Notes and the Other 7.5% Notes in
connection with a Fundamental Change pursuant to the terms of this paragraph 6.2
and paragraph 6.2 of the Other Loan Agreement, the Lender shall not have the
right to exchange that portion of any Note to the extent that as a result of
that exchange (together with any other exchange pursuant to paragraphs 6.2 and
6.4 hereof and paragraphs 6.2 and 6.4 of the Other Loan Agreement by Lender,
Other Lender or any Affiliate of Lender) the Lender, taken together with the
Other Lender, would be issued an aggregate number of shares of Common Stock
equal to twenty percent (20%) or more of the number of shares of Common Stock of
Borrower outstanding immediately prior to execution of the Original Loan
Agreement, unless and until such exchange has been approved by shareholders of
the Borrower in accordance with the rules and regulations of NASDAQ.  Borrower
hereby covenants and agrees to seek such shareholder approval in connection with
any Fundamental Change if it is reasonably likely that the foregoing maximum
amount would be implicated in connection with an exchange pursuant to this
paragraph 6.2.

 

6.3                               Mandatory Exchange.  At any time after
(a) July 11, 2013, in the case of the First Tranche Note, (b) July 10, 2014, in
the case of the Second Tranche Note and (c) the second anniversary of the
Closing, in the case of the Third Tranche Note, if the Closing Sale Price of the
Common Stock is greater than or equal to 140% of the Conversion Price then in
effect for at least 20 Trading Days in any consecutive 30 Trading Day Period,
then the Borrower may require the Lender to exchange all or any portion of the
principal of and accrued and unpaid interest on

 

9

--------------------------------------------------------------------------------


 

such Note at the Conversion Price for fully paid and nonassessable shares of
Common Stock and cash in lieu of fractional shares as described in paragraph
6.4.

 

6.3.1                     Mandatory Exchange Notice.  The Borrower must deliver
a Mandatory Exchange Notice to the Lender that the Borrower intends to exercise
the Borrower’s right to require exchange pursuant to this paragraph 6.3
specifying the date that the Borrower elects to require the exchange (the
“Mandatory Exchange Date”) which must be within five days of such notice.

 

6.3.2                     Exchange Restrictions.  Notwithstanding the balance of
this paragraph 6.3, beginning on the Mandatory Exchange Date, and each
subsequent consecutive Trading Day thereafter, the amount of principal and
interest exchanged for Common Stock will not exceed 15% of the average daily
trading volume of the Common Stock of the Borrower computed for the 30-day
period immediately prior to such conversion.  No such conversion will occur on
any Trading Day on which Forced Conversion Conditions are not satisfied.  The
mandatory conversion provisions of this paragraph 6.3 will continue to apply
only upon each successive Trading Day after the Mandatory Exchange Date upon
which the Forced Conversion Conditions are satisfied until all of the principal
and interest that can be required to be exchanged for Common Stock pursuant to
this paragraph 6.3 has been exchanged for Common Stock pursuant to this
paragraph 6.3.

 

6.3.3                     Interest.  Notwithstanding the provisions of paragraph
6.4, any accrued and unpaid interest not exchanged pursuant to this paragraph
6.3 that accrued prior to the Mandatory Exchange Date will be due and payable on
the next Interest Payment Date.

 

6.4                               Mechanism for Exchange.  Each exchange of
principal or interest due under a Note pursuant to paragraphs 4.3, 6.1, 6.2 or
6.3 (each, an “Exchange Event”) will be deemed to have been effective on written
notice of the related Exchange Event, whether or not the Note has been
surrendered to the Borrower and the applicable amount of the Note will be deemed
satisfied and all rights with respect to the amount of the Note deemed satisfied
will cease and terminate, including, without limitation, the right to accrue and
be paid interest on any applicable Note.  The Lender agrees that on the exchange
of the entire unpaid principal amount of any one of the Notes plus all accrued
and unpaid interest thereon, the Lender will deliver the original Note or Notes
to the Borrower.  At the time any exchange has been effected, the Lender will
credit the principal amount and interest of the Note that has been exchanged
upon issuance to the Lender of the applicable number of shares of the Borrower’s
Common Stock.  The Borrower will deliver to the Lender or its designated
custodian a certificate or certificates representing the number of shares of the
Common Stock issuable by reason of such exchange in the name of the Lender or
one of its Affiliates and in such denomination or denominations as the Lender
may specify upon receipt (if required) of the original Note or Notes being
exchanged.  The issuance of the certificates in connection

 

10

--------------------------------------------------------------------------------


 

with the exchange of any portion of the principal amount of the Note to Common
Stock of the Borrower will be made without charge to the Lender for any issuance
tax or other cost incurred by the Borrower in connection with such exchange. 
Each exchange (other than an exchange under paragraph 4.3) will entitle the
Lender to receive the number of shares of the Borrower’s Common Stock equal to
the quotient of:  (a) the amount of principal and interest to be exchanged;
divided by (b) the Conversion Price or Adjusted Conversion Price then in effect,
as applicable.  Notwithstanding the foregoing sentence, no fractional shares
will be issued in any exchange.  If the Lender would be entitled to receive a
fractional share, the Borrower will pay to the Lender cash equal to the product
of:  (y) the Conversion Price; and (z) the fraction of a share that would
otherwise have been issued but for the prohibition on issuing fractional shares
pursuant to this paragraph 6.4.

 

6.5                               Legends.  The Lender understands that the
certificates or other instruments representing the Exchange Shares shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

The legend set forth above shall be removed from the Exchange Shares and the
Borrower shall issue a certificate without such legend to the holder of the
Exchange Shares upon which it is stamped, if, unless otherwise required by state
securities laws, (a) such Exchange Shares are registered for resale under the
1933 Act, (b) in connection with a sale, assignment or other transfer, such
holder provides the Borrower with an opinion of a law firm reasonably acceptable
to the Borrower, in a form reasonably acceptable to the Borrower, to the effect
that such sale, assignment or transfer of the Exchange Shares may be made
without registration under the applicable requirements of the 1933 Act; or (c)
such holder provides the Borrower with reasonable assurance that the Exchange
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A of
the Securities Act.

 

11

--------------------------------------------------------------------------------


 

6.6                               Adjustments to Conversion Price.

 

(a) If the Company shall, at any time and from time to time while any of the
Notes are outstanding, issue a dividend or make a distribution on its Common
Stock payable in shares of its Common Stock to all or substantially all holders
of its Common Stock, then the Conversion Price and the Reference Price at the
opening of business on the Ex-Dividend Date for such dividend or distribution
will be adjusted by multiplying the Conversion Price and the Reference Price by
a fraction, the numerator of which shall be the number of shares of Common Stock
outstanding at the close of Business on the Business Day immediately preceding
the Ex-Dividend Date for such dividend or distribution; and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding at
the close of business on the Business Day immediately preceding such Ex-Dividend
Date plus the total number of shares of Common Stock constituting such dividend
or other distribution.  If any such dividend or distribution is declared but not
so paid or made, the Conversion Price and the Reference Price shall again be
adjusted to the Conversion Price and the Reference Price which would then be in
effect if such dividend or distribution had not been declared.  “Ex-Dividend
Date” means, with respect to any issuance or distribution, the first date on
which the shares of Common Stock trade on the applicable exchange or in the
applicable market, regular way, without the right to receive such issuance or
distribution.

 

(b) If the Company shall, at any time or from time to time while any of the
Notes are outstanding, subdivide or reclassify its outstanding shares of Common
Stock into a greater number of shares of Common Stock, then the Conversion Price
and the Reference Price in effect at the opening of business on the day upon
which such subdivision becomes effective shall be proportionately decreased, and
conversely, if the Company shall, at any time or from time to time while any of
the Notes are outstanding, combine or reclassify its outstanding shares of
Common Stock into a smaller number of shares of Common Stock, then the
Conversion Price and the Reference Price in effect at the opening of business on
the day upon which such combination or reclassification becomes effective shall
be proportionately increased.  In each such case described in this clause (b),
the Conversion Price and the Reference Price shall be adjusted by multiplying
such Conversion Price and the Reference Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to giving effect to such dividend, distribution, subdivision, combination
or reclassification and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after such subdivision or combination. 
Such increases or reductions, as the case may be, shall become effective
immediately after the opening of business on the day upon which such
subdivision, combination or reclassification becomes effective.

 

7.                                      Covenants.  Until payment in full of the
Note, unless the Lender otherwise consents in writing, the Borrower will perform
or cause to be performed the following:

 

12

--------------------------------------------------------------------------------


 

7.1                               Notice of Default.  The Borrower will give
prompt written notice to the Lender of its actual knowledge of any Default under
the Loan Documents.

 

7.2                               Corporate Existence.  The Borrower will take
the necessary steps to preserve the corporate existence of the Borrower and the
LNG Subsidiary and their respective rights to conduct business in those states
in which the nature of the properties or businesses of the Borrower or the LNG
Subsidiary, as applicable, requires qualification to do business therein, and
will comply in all material respects with all valid and applicable statutes,
rules and regulations.  The jurisdictions set forth on Schedule 7.2 are all the
jurisdictions where the Borrower and the LNG Subsidiary are required to register
to do business where the failure to so qualify would have a Material Adverse
Effect on the Borrower or the LNG subsidiary.

 

7.3                               Insurance.  The Borrower shall provide or
cause to be provided, for itself and each of its Subsidiaries, insurance against
loss or damage of the kinds that, in the reasonable, good faith opinion of the
Borrower, are adequate and appropriate for the conduct of the business of the
Borrower and such Subsidiaries in a reasonably prudent manner, with reputable
insurers or with the government of the United States or an agency or
instrumentality thereof, in such amounts, with such deductibles, and by such
methods as shall be customary, in the reasonable, good faith opinion of the
Borrower, for corporations similarly situated in the industry.

 

7.4                               Compliance with Obligations.  The Borrower
will perform and observe, or cause to be performed or observed as the case may
be, all of its and its Subsidiaries’ material obligations pursuant to the terms,
agreements and covenants of their respective certificates of incorporation,
other formation documents and this Agreement.

 

7.5                               Reservation.  The Borrower will take whatever
actions are required to ensure that a sufficient number of shares of Common
Stock have been reserved and are available for issuance as Exchange Shares
pursuant to the terms of the Loan Documents.

 

7.6                               Replacement.  The Borrower will issue a new
Note or stock certificate in place of any previously issued instrument alleged
to have been lost, stolen or destroyed, upon such terms and conditions as the
Board of Directors may prescribe, including the presentation of reasonable
evidence of such loss, theft or destruction (provided that an affidavit of the
Lender will be satisfactory for such purpose) and the giving of such indemnity
as the Board of Directors may reasonably request for the protection of the
Borrower or any transfer agent or registrar (provided that as to the Lender, its
own indemnification agreement will under all circumstances be satisfactory and
no bond will be required).  On surrender of any previously issued instrument
described above that has been mutilated, the Borrower will issue a new
instrument in place thereof.

 

7.7                               Taxes and Other Obligations.  Except as set
forth on Schedule 7.7, the Borrower and each of its Subsidiaries’ will (a) pay
and discharge all material taxes,

 

13

--------------------------------------------------------------------------------


 

assessments, interest on taxes and governmental charges against them or against
any of their properties, upon the respective dates when due, except (i) to the
extent that such material taxes, assessments, interest on taxes, installments
and governmental charges are contested in good faith and by appropriate
proceedings or (ii) as would not be reasonably expected to have a Material
Adverse Effect; and (b) take all necessary actions to prevent any material tax
lien from attaching to any of their properties, except tax liens contested in
good faith and by appropriate proceedings.

 

7.8                               Use of Proceeds.  The Borrower will cause the
LNG Subsidiary not to use the Loan proceeds for any reason other than:  (a) to
pay the Borrower’s expenses in connection with documenting the Loan; (b) for
expenditures relating to LNG Subsidiary’s pursuing the Business; (c) paying
interest or principal on the Loan; and (d) paying any other Business related
expenditures of the LNG Subsidiary.  The advances under the Notes may not,
without the Lender’s prior written consent, be used for any purpose other than
as set forth in the preceding sentence.  Except as provided in clauses (a) and
(c) of this paragraph 7.8, the Borrower will cause the LNG Subsidiary not to
make any distributions of cash or property with respect to the equity of the LNG
Subsidiary to any Person.

 

7.9                               LNG Subsidiary Activities.  The Borrower will
cause the LNG Subsidiary:  (a) not to engage in any activities other than the
Business; and (b) to diligently pursue the development and operation of the
Business.  The Borrower will deliver reports to the Lender, not less often than
quarterly, indicating the financial performance of the LNG Subsidiary, the
number of LNG stations completed, under construction and presently planned for
construction together with such other information the Lender reasonably
requests.

 

7.10                        Listing.  The Borrower will promptly secure the
listing of all of the Exchange Shares upon each national securities exchange and
automated quotation system, if any, upon which shares of Common Stock are then
listed (subject to official notice of issuance) and will maintain, so long as
any other shares of Common Stock will be so listed, such listing of all Exchange
Shares from time to time issuable under the terms of the Loan Documents.  The
Borrower will maintain the Common Stock’s authorization for quotation on the
NASDAQ or the NYSE.  Neither the Borrower nor any of its Subsidiaries will take
any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the NASDAQ.  The Borrower will pay all fees
and expenses in connection with satisfying its obligations under this paragraph
7.10.

 

7.11                        Certain Fees and Expenses.  The Borrower will pay
all transfer agent fees, stamp or transfer taxes and other taxes (not including
income or similar taxes) and duties levied in connection with the sale and
issuance of the Exchange Shares.  Except as otherwise expressly set forth in the
Loan Documents, each party to this Agreement will bear its own fees and expenses
in connection with the Loan (including, without limitation, each party’s legal,
accounting and other expenses).

 

14

--------------------------------------------------------------------------------


 

8.                                      Public Statements.  The Borrower and
Lender agree not to issue or cause the publication of any press release or other
announcement with respect to the transactions contemplated by this Agreement
without the prior consent of the other party, unless such party determines,
after consultation with counsel, that it is required by an applicable statute,
ordinance, rule or regulation or by any listing agreement with or the listing
rules of a national securities exchange or trading market to issue or cause the
publication of any press release or other announcement with respect to the
transactions contemplated by this Agreement, in which event such party will
endeavor, on a basis reasonable under the circumstances, to provide a meaningful
opportunity to the other party to review and comment upon such press release or
other announcement and will give due consideration to all reasonable additions,
deletions or changes suggested thereto.

 

9.                                      Default.  The Lender may terminate all
of the Lender’s obligations under the Loan Documents, accelerate the Notes and
declare all of the Notes and all other Indebtedness and obligations of the
Borrower owing to the Lender to be due and payable if any of the following
events of default (a “Default”) occur and have not been waived in writing by the
Lender:

 

9.1                               Nonpayment of Principal.  The Borrower fails
to pay when due any principal of the Notes; or

 

9.2                               Nonpayment of Interest.  The Borrower fails to
pay any installment of interest on the Notes when due and payable; or

 

9.3                               Breach of Agreement.  The Borrower fails to
perform or observe any covenant contained in this Agreement; or

 

9.4                               Representations and Warranties.  Any
representation or warranty made to the Lender or to Chesapeake pursuant to the
Original Agreement, in any schedule hereto or to the Original Agreement or in
any certificate delivered by the Borrower pursuant hereto or to the Original
Agreement proves to have been false or erroneous in any material respect when
made; or

 

9.5                               Bankruptcy.  The institution of bankruptcy,
reorganization, readjustment of any debt, liquidation or receivership
proceedings by or against the Borrower or LNG Subsidiary occurs under the
Bankruptcy Code, as amended, or any part thereof, or under any other laws,
whether state or federal, for the relief of debtors, now or hereafter existing
which is not dismissed within sixty (60) days of the institution thereof; or

 

9.6                               Insolvency.  Any admission by the Borrower or
LNG Subsidiary that the Borrower or LNG Subsidiary is unable to pay its debts as
such debts mature or an assignment for the benefit of the creditors of the
Borrower or LNG Subsidiary; or

 

9.7                               Judgment.  Entry by any court of a final
judgment in an amount in excess of $15,000,000.00 against the Borrower which is
not discharged or stayed within sixty (60) days thereof; or

 

15

--------------------------------------------------------------------------------


 

9.8                               Receivership.  The appointment of a receiver
or trustee for the Borrower or LNG Subsidiary; or

 

9.9                               Acceleration of Other Debt.  The acceleration
of the maturity of any indebtedness for borrowed money of the Borrower owing to
any other Person in an amount in excess of $20,000,000.00, provided however, if
the documents evidencing the accelerated indebtedness do not provide for a cure
period prior to acceleration and the Borrower causes the acceleration to be
rescinded within thirty (30) days after the date of acceleration, then the event
of Default under this paragraph 9.9 will be deemed to be cured as a result of
such rescission of acceleration within such thirty (30) day period.

 

If the Borrower cures or causes to be cured such Default within thirty (30) days
after receiving written notice thereof, the parties will be restored to their
respective rights and obligations under this Agreement as if no Default had
occurred, except that no right to cure will be given as to events of Default in
paragraphs 9.1, 9.5, 9.6, 9.7 or 9.9 of this Agreement.

 

10.                               Subordination.  The Lender will execute and
deliver customary forms of subordination agreements requested from time to time
by holders of Senior Indebtedness in form and substance reasonably satisfactory
to Lender and such holder.

 

11.                               Remedies.  On the occurrence of an event of
Default which has not been timely cured, the Lender may, at the Lender’s option:

 

11.1                        Acceleration of Note.  Declare all Notes and all
sums due to the Lender pursuant to the Loan Documents to be immediately due and
payable, whereupon the same will become forthwith due and payable and the Lender
will be entitled to proceed to selectively and successively enforce the Lender’s
rights under the Loan Documents or any other instruments delivered to the Lender
in connection with the Loan Documents.

 

11.2                        Waiver of Default.  The Lender may, by an instrument
or instruments in writing signed by the Lender, waive any Default which has
occurred together with any of the consequences of such Default and, in such
event, the Lender and the Borrower will be restored to their respective former
positions, rights and obligations hereunder.  Any Default so waived will, for
all purposes of this Agreement with respect to the Lender, be deemed to have
been cured and not to be continuing, but no such waiver will extend to any
subsequent or other Default or impair any consequence of such subsequent or
other Default.

 

11.3                        Cumulative Remedies.  No failure on the part of the
Lender to exercise and no delay in exercising any right hereunder will operate
as a waiver thereof, nor will any single or partial exercise by the Lender of
any right hereunder preclude any other or further right of exercise thereof or
the exercise of any other right.  The remedies herein provided are cumulative
and not alternative.

 

16

--------------------------------------------------------------------------------


 

12.                               Miscellaneous.  It is further agreed as
follows:

 

12.1                        Expenses.  Except as otherwise provided in this
Agreement, the Borrower and the Lender will each pay their own expenses in
connection with the transactions described in this Agreement and the preparation
of the Loan Documents.  The Borrower agrees to pay all reasonable out-of-pocket
expenses incurred by the Lender in connection with the enforcement of the Loan
Documents including, without limitation, reasonable attorneys’ fees.

 

12.2                        Notices.  All notices, requests and demands will be
served by hand delivery, telefacsimile, overnight courier or by registered or
certified mail, with return receipt requested, as follows:

 

if to the Borrower:                                             Clean Energy
Fuels Corp.

3020 Old Ranch Parkway, Suite 400

Seal Beach, California 90740

Telephone:  (562) 493-2804

Facsimile:  (562) 493-4956

Attention:  J. Nathan Jensen, Vice President and General Counsel

 

with a copy to:                                                              
Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Telephone:  (858) 720-5100

Facsimile:  (858) 720-5125

Attention:  Steven G. Rowles, Esquire

 

if to the Lender:                                                         Green
Energy Investment Holdings LLC

c/o Leonard Green and Partners, L.P.

11111 Santa Monica Boulevard, Suite 2000

Los Angeles, California 90025

Tel:  (310) 954-0444

Fax:  (310) 954-0404

Attn:  Usama N. Cortas

 

with a copy to:                                                              
Gibson, Dunn & Crutcher LLP

333 South Grand Avenue; Suite 4400

Los Angeles, California 90071

Tel:  (213) 229-7986

Fax:  (213) 229-6986

Attn:  Jennifer Bellah Maguire

 

or at such other address as any party designates for such purpose in writing to
the other party.  Notices will be deemed to have been given on the date actually
received in the event of personal, facsimile or overnight courier delivery or on
the date three (3) days after notice is deposited in the mail, properly
addressed, postage prepaid.

 

17

--------------------------------------------------------------------------------


 

12.3                        Severability.  If any one or more of the provisions
contained in any of the Loan Documents is determined to be invalid, illegal or
unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of such provision or provisions will not in any way be affected
or impaired thereby in any other jurisdiction, nor will the validity, legality
and enforceability of the remaining provisions contained in the Loan Documents
in any way be affected or impaired thereby.

 

12.4                        Construction and Venue.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement and
the Guaranty will be governed by the internal laws of the State of Delaware,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Delaware.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the Delaware Court of Chancery or, if no such state court has proper
jurisdiction, the United States District Court for the District of Delaware, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
will be deemed to limit in any way any right to serve process in any manner
permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE,
AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

12.5                        No Waiver.  No advance of loan proceeds under the
Loan Documents will constitute a waiver of any of the Borrower’s
representations, warranties, conditions or covenants under the Loan Documents.

 

12.6                        Amendment; Entire Agreement.  The Loan Documents may
not be amended, altered, modified or changed verbally, but only by an agreement
in writing signed by the party against whom enforcement of any amendment,
waiver, change, modification or discharge is sought.  This Agreement, the Notes
and the other Loan Documents supersede (or will, in the case of the Third
Tranche Note) all other prior oral or written agreements between the Lender, the
Borrower, their Affiliates and Persons acting on their behalf with respect to
the matters discussed herein and therein and constitute the entire understanding
of the parties with respect to the matters covered herein or therein, and except
as specifically set forth herein or therein, neither the Borrower nor the Lender
makes any representation, warranty, covenant or undertaking with respect to such
matters.

 

18

--------------------------------------------------------------------------------


 

12.7                        Time.  Time is of the essence of this Agreement and
each provision of the other Loan Documents.

 

12.8                        Headings.  Except for the headings in paragraph 1,
the headings of this Agreement are for convenience, are not part of and will not
affect the interpretation of this Agreement.

 

12.9                        Counterparts.  This Agreement may be executed in two
or more counterparts, and it will not be necessary that the signatures of all
parties hereto be contained on any one counterpart hereof.  The counterpart will
be deemed an original, but all counterparts together will constitute one and the
same instrument.  The parties agree that a facsimile of this Agreement signed by
the parties will constitute an agreement in accordance with the terms hereof as
if all of the parties had executed an original of this Agreement.

 

12.10                 Usury.  No provision of this Agreement, any other Loan
Document or any other instrument executed in connection herewith is intended or
will be construed to require or permit the payment or collection of interest at
a rate that exceeds the highest non-usurious lawful rate permitted by applicable
law.  If any excess of interest in such respect is provided for, or is
adjudicated to be so provided for, then:  (a) the provisions of this paragraph
12.10 will govern and control; (b) neither the Borrower nor the Borrower’s
successors or assigns or any other party liable for the payment thereof will be
obligated to pay the amount of such interest to the extent that, with respect to
such liable party, it is in excess of the maximum amount permitted by law; (c)
any such excess which may have been collected will be, at the option of the
Lender, either applied as a credit against the then unpaid principal amount of
the Loan or refunded to the Borrower; and (d) the effective rate of interest
will be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws as now or hereafter construed by the courts
having jurisdiction over the Loan Documents.

 

12.11                 Successors and Assigns.  Neither party may assign or
transfer this Agreement or any rights or obligations hereunder or any Note
without the prior written consent of the other party, except that the Lender may
assign the Lender’s rights (but not obligations) under this Agreement and other
Loan Documents to any Affiliate of the Lender without the Borrower’s consent
upon written notice to the Borrower.  This Agreement will be binding upon and
inure to the benefit of the parties and their successors and permitted assigns. 
Lender, acting solely for this purpose as an agent of the Borrower, shall
maintain at its office a register for the recordation of the names and addresses
of the Lenders and assignees, and the principal amounts (and stated interest) of
the Loan owing to each Lender and assignee pursuant to the terms hereof from
time to time (the “Register”).  The entries in the  Register shall be conclusive
absent manifest error, and the Borrower and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

19

--------------------------------------------------------------------------------


 

12.12                 No Third Party Beneficiaries; Certain Amendments.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.  To the extent the Company
agrees to any material amendment to the Other 7.5% Notes or Other Loan
Agreement, the Company will simultaneously offer to the Lender the opportunity
to make such amendment to the terms of the Notes or this Agreement, as
applicable, on the same terms as the Other Lender.

 

12.13                 Further Assurances.  Each party will do and perform, or
cause to be done and performed, all such further acts and things, and will
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Pages Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
effective on the date first above written.

 

 

 

BORROWER

 

 

 

CLEAN ENERGY FUELS CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

 

Richard R. Wheeler

 

 

Chief Financial Officer

 

[Signature Page to Loan Agreement:  CLNE - Green]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lender have executed this Agreement
effective on the date first above written.

 

 

 

LENDER

 

 

 

GREEN ENERGY INVESTMENT HOLDINGS LLC

 

a Delaware limited liability company

 

 

 

 

By:

Leonard Green & Partners, L.P.

 

 

a Delaware limited partnership

 

 

its manager

 

 

 

 

 

By:

LGP Management, Inc.

 

 

 

a Delaware corporation

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ John G. Danhakl

 

 

 

 

John G. Danhakl

 

 

 

 

Executive Vice President and

 

 

 

 

Managing Partner

 

[Signature Page to Loan Agreement:  CLNE - Green]

 

--------------------------------------------------------------------------------